NO. 12-20-00277-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

GARRETT WAYNE BUTTRAM,                           §       APPEAL FROM THE 114TH
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Garrett Wayne Buttram appeals the trial court’s judgment adjudicating him guilty of state
jail felony possession of a controlled substance. In his sole issue, Appellant contends that we
must correct a clerical error in the judgment. We modify and affirm as modified.


                                          BACKGROUND
       Appellant was charged by indictment with possession of cocaine in an amount of less
than one gram. Pursuant to a plea bargain agreement, he pleaded “guilty,” and the trial court
deferred a finding of guilt and placed him on community supervision for a term of three years.
Subsequently, the State filed a motion to proceed with an adjudication of guilt, alleging in
paragraphs II through VII that he violated his community supervision conditions by (II) failing to
obey the law, specifically, committing the offense of driving while intoxicated, (III) leaving
Smith County and traveling to Henderson County without court or supervision officer
permission, (IV) entering the premises of Veterans of Foreign Wars, which is a bar, tavern,
lounge, or similar place, (V) drinking an alcoholic beverage, (VI) possessing an alcoholic
beverage, and (VII) failing four times to report and submit to a random urinalysis.
       After a hearing on the motion, the trial court found the allegations in paragraphs II, III, V,
VI, and VII “true,” adjudicated Appellant “guilty,” and assessed his punishment at confinement
in a state jail facility for a term of twenty-four months and a $5,000.00 fine. This appeal
followed.


                                               JUDGMENT ERROR
         In Appellant’s sole issue, he argues that the judgment must be modified to properly
reflect the trial court’s findings.
Applicable Law
         When there is a conflict between the oral pronouncement of sentence in open court and
the sentence set out in the written judgment, the oral pronouncement controls. Thompson v.
State, 108 S.W.3d 287, 290 (Tex. Crim. App. 2003). The solution in such cases is to reform the
written judgment to conform to the sentence that was orally pronounced. Id.; see also TEX. R.
APP. P. 43.2 (authorizing courts of appeals to modify trial court’s judgment).
Analysis
         Appellant complains that the trial court’s judgment states the court found paragraph IV of
the State’s motion to adjudicate “true.” He contends that because the trial court made no finding
that paragraph IV is “true,” the statement in the judgment does not accurately reflect the court’s
pronouncement. The State concedes that the record supports Appellant’s claim.
         We agree with Appellant that the statement does not accurately reflect the trial court’s
pronouncement. Accordingly, we sustain his sole issue and modify the judgment to delete the
statement that Appellant violated the terms and conditions of community supervision as set out
in paragraph IV of the State’s motion to adjudicate guilt. See TEX. R. APP. P. 43.2; Thompson,
108 S.W.3d at 290.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment and affirm
it as modified.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice

Opinion delivered March 23, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 23, 2022


                                        NO. 12-20-00277-CR


                                GARRETT WAYNE BUTTRAM,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1128-18)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to delete the statement that Appellant violated the terms and
conditions of community supervision as set out in paragraph IV of the State’s motion to
adjudicate guilt; in all other respects the judgment of the trial court is affirmed; and that this
decision be certified to the court below for observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.